Exhibit 10.1

Execution Version

SECOND AMENDMENT TO CREDIT AGREEMENT

This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Second Amendment”), dated as of
April 5, 2017 and effective as of the Effective Date (as hereinafter defined),
is made and entered into by and among STATION CASINOS LLC, a Nevada limited
liability company (the “Borrower”), the other Station Parties (as hereinafter
defined), each of the Lenders (as hereinafter defined) party hereto, DEUTSCHE
BANK AG CAYMAN ISLANDS BRANCH, as swingline lender under the Credit Agreement
referred to below (in such capacity, the “Swingline Lender”), and DEUTSCHE BANK
AG CAYMAN ISLANDS BRANCH, as administrative agent under the Credit Agreement
referred to below (in such capacity, the “Administrative Agent”).

RECITALS

A.    The Borrower and the Lenders party hereto are parties to that certain
Credit Agreement, dated as of June 8, 2016 (as amended by that certain First
Amendment to Credit Agreement, dated as of January 30, 2017, as modified by that
certain Incremental Joinder Agreement, dated as of January 30, 2017 and as
further amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among the Borrower, the
subsidiaries of the Borrower party thereto as guarantors, the banks, financial
institutions and other entities from time to time party thereto as lenders
(including the L/C Lenders and the Swingline Lender) (collectively, the
“Lenders”), and the Administrative Agent and Deutsche Bank AG Cayman Islands
Branch, as collateral agent.

B.    In connection with the Credit Agreement, the Credit Parties, Holdco and
RRR (collectively, the “Station Parties”) executed various Credit Documents to
guaranty and/or secure the obligations of the Borrower under the Credit
Agreement.

C.    The Borrower has requested that the Lenders party hereto agree to amend
the Credit Agreement subject to, and in accordance with, the terms and
conditions set forth herein.

D.    Pursuant to Section 13.04(b)(A) of the Credit Agreement, the Borrower may
require any Revolving Lender or Term A Facility Lender that does not consent to
this Second Amendment to assign all of its rights and obligations under the
Credit Agreement with respect to all of such non-consenting Revolving Lender’s
or Term A Facility Lender’s Term A Facility Loans, Revolving Loans and Revolving
Commitments, as applicable, to one or more assignees.

E.    The Lenders party hereto are willing to agree to enter into this Second
Amendment, subject to the conditions and on the terms set forth below.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Borrower, each of the other Station
Parties and each of the Lenders party hereto agree as follows:

1.    Definitions. Except as otherwise expressly provided herein, capitalized
terms used in this Second Amendment (including in the Recitals above) shall have
the meanings given in the Credit Agreement, and the rules of construction set
forth in the Credit Agreement shall apply to this Second Amendment.

2.    Amendments to Credit Agreement.



--------------------------------------------------------------------------------

(a)    Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the definition of “Applicable Fee Percentage” in its entirety as
follows:

““Applicable Fee Percentage” shall mean: (a) with respect to Unutilized R/C
Commitments in respect of Closing Date Revolving Commitments, 0.30% and (b) with
respect to any Unutilized R/C Commitments in respect of any other Tranche of
Revolving Commitments, 0.50% (or the percentage per annum set forth in the
applicable Incremental Joinder Agreement).”

(b)    Section 1.01 of the Credit Agreement is hereby amended by amending the
definition of “Tranche” by inserting the following at the end thereof:

“Additionally, the Administrative Agent shall be permitted to establish separate
sub-tranches of Loans and Commitments for administrative purposes for the sole
purpose of determining the amount of interest and/or fees due on Loans or
Commitments held by particular Lenders (including the sub-tranches of the Term A
Facility Loans established pursuant to the Second Amendment); provided that any
such separate sub-tranches shall constitute part of the same Tranche from which
it was derived for all other purposes under the Loan Documents, including the
pro rata payment of interest, principal and other amounts.”

(c)    Section 1.01 of the Credit Agreement is hereby amended by inserting the
following new defined terms in appropriate alphabetical order:

“Second Amendment” shall mean that certain Second Amendment to Credit Agreement,
dated as of April 5, 2017, by and among the Borrower, the other Station Parties
party thereto, the Lenders party thereto and Deutsche Bank AG Cayman Islands
Branch, as Swingline Lender and Administrative Agent.

“Second Amendment Effective Date” shall mean the “Effective Date” as defined in
the Second Amendment.

“Unrestricted Cash” shall mean the aggregate amount of unrestricted cash and
Cash Equivalents (in each case free and clear of all Liens, other than Permitted
Liens that (i) do not restrict the application of such cash and Cash Equivalents
to the repayment of the Obligations or (ii) secure the Obligations) of Borrower
and its Restricted Subsidiaries as at such date not to exceed $400.0 million.

(d)    Section 10.08(a) of the Credit Agreement is hereby amended by adding the
following at the end thereof:

“For purposes of this Section 10.08(a), the Consolidated Total Leverage Ratio
shall be calculated by deducting the amount of Unrestricted Cash from clause
(a) thereof; provided that the amount of Unrestricted Cash shall not be so
deducted when determining compliance on a Pro Forma Basis with this Section
10.08(a) for purposes of clause (a) of the definition of “Permitted Acquisition”
or Sections 9.12(a)(iii), 9.12(b)(ii) or 10.01(n)(ii).”

(e)    Annex B of the Credit Agreement is hereby amended and restated in its
entirety as follows:

 

2



--------------------------------------------------------------------------------

Applicable Fee Percentage and

Applicable Margin for Revolving Loans,

Swingline Loans and Term A Facility Loans

(a)    With respect to (i) Revolving Loans, (ii) Swingline Loans and (iii) Term
A Facility Loans that were held on the Second Amendment Effective Date by
Lenders that are party to the Second Amendment (the “Term A-2 Facility Loans”):

 

Pricing
Level

  

Consolidated Total Leverage Ratio

   Applicable Margin        

Revolving Loans

and Swingline
Loans

    Term A-2 Facility
Loans         LIBOR     ABR     LIBOR     ABR  

Level I

  

Greater than 3.50 to 1.00

     2.00 %      1.00 %      2.00 %      1.00 % 

Level II

  

Less than or equal to 3.50 to 1.00

     1.75 %      0.75 %      1.75 %      0.75 % 

For purposes of clause (a) of this Annex B, the Consolidated Total Leverage
Ratio shall be calculated by deducting the amount of Unrestricted Cash from
clause (a) of the definition thereof.

(b)    With respect to any other Term A Facility Loans (the “Term A-1 Facility
Loans”):

 

Pricing
Level

  

Consolidated Total Leverage Ratio

   Applicable Margin         Term A-1 Facility Loans         LIBOR     ABR  

Level I

  

Greater than 4.50 to 1.00

     2.75 %      1.75 % 

Level II

  

Less than or equal to 4.50 to 1.00 but greater than 4.00 to 1.00

     2.50 %      1.50 % 

Level III

  

Less than or equal to 4.00 to 1.00 but greater than 3.50 to 1.00

     2.25 %      1.25 % 

Level IV

  

Less than or equal to 3.50 to 1.00 but greater than 3.00 to 1.00

     2.00 %      1.00 % 

Level V

  

Less than or equal to 3.00 to 1.00

     1.75 %      0.75 % 

3.    Agreements. Each Term A Facility Lender party hereto, on behalf of itself
and its successors and assigns, hereby agrees and elects to decline all
prepayments of the Term A-2 Facility Loans to be made pursuant to Section
2.10(a)(iv) of the Credit Agreement from the date of this Second Amendment
through and including the third anniversary of the date of this Second
Amendment.

4.    Representations and Warranties. To induce the Lenders party hereto to
agree to this Second Amendment, the Borrower and each of the other Station
Parties represent to the Lenders and the Administrative Agent that as of the
date hereof and as of the Effective Date:

(a)    the Borrower and each of the other Station Parties have all necessary
corporate or other organizational power, authority and legal right to execute,
deliver and perform this Second Amendment and to carry out the transactions
contemplated by, and to perform its obligations under or in respect of, this
Second Amendment;

 

3



--------------------------------------------------------------------------------

(b)    the execution and delivery of this Second Amendment and the performance
of the obligations of the Borrower and each of the other Station Parties under
or in respect of this Second Amendment have been duly authorized by all
necessary corporate, partnership or other organizational action on the part of
the Borrower and each of the other Station Parties;

(c)    the execution and delivery of this Second Amendment and the performance
of the obligations of the Borrower and each of the other Station Parties under
or in respect of this Second Amendment do not and will not (i) conflict with or
result in a breach of, or require any consent (which has not been obtained and
is in full force and effect) under (x) any Organizational Document of Borrower
or any other Station Party or (y) any applicable Requirement of Law (including,
without limitation, any Gaming Law) or (z) any order, writ, injunction or decree
of any Governmental Authority binding on Borrower or any other Station Party or
tortiously interfere with, result in a breach of, or require termination of, any
term or provision of any Contractual Obligation of Borrower or any other Station
Party or (ii) constitute (with due notice or lapse of time or both) a default
under any such Contractual Obligation or (iii) result in or require the creation
or imposition of any Lien (except for the Liens created pursuant to the Security
Documents) upon any Property of Borrower or any other Station Party pursuant to
the terms of any such Contractual Obligation, except with respect to (i)(y),
(i)(z), (ii) or (iii) which would not reasonably be expected to result in a
Material Adverse Effect;

(d)    this Second Amendment has been duly and validly executed and delivered by
the Borrower and each of the other Station Parties and constitutes a legal,
valid and binding obligation of the Borrower and each of the other Station
Parties, enforceable against the Borrower and each of the other Station Parties
in accordance with its terms, except as such enforceability may be limited by
(a) bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
similar laws of general applicability from time to time in effect affecting the
enforcement of creditors’ rights and remedies and (b) the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law);

(e)    after giving effect to this Second Amendment, no event has occurred and
is continuing or will result from the execution and delivery of this Second
Amendment or the performance by the Borrower and the other Station Parties of
their obligations hereunder that would constitute a Default or an Event of
Default; and

(f)    each of the representations and warranties made by such Station Party in
or pursuant to the Credit Documents to which it is a party, as amended hereby,
is true and correct in all material respects on and as of the Effective Date as
if made on and as of such date; provided, that, to the extent that such
representations or warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date; provided,
further, that, any representation or warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects on such respective dates.

5.    Effectiveness of this Second Amendment. This Second Amendment shall be
effective only if and when:

(a)    the Borrower, the other Station Parties, and each Lender who has
consented hereto, which shall constitute the Required Pro Rata Lenders, have
delivered their fully executed signature pages hereto to the Administrative
Agent;

(b)    each of the representations and warranties contained in Section 3 of this
Second Amendment shall be true and correct in all material respects;

 

4



--------------------------------------------------------------------------------

(c)    the Administrative Agent shall have received, executed by a Responsible
Officer or other authorized signatory of the signing Credit Party that is party
thereto and in form and substance reasonably satisfactory to the Administrative
Agent, such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Credit Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer or other authorized signatory thereof
authorized to act as a Responsible Officer and/or execute documents in
connection with this Second Amendment and the other Credit Documents to which
such Credit Party is a party or is to be a party on the Effective Date;

(d)    at such time that this Second Amendment becomes effective, (i) all
Swingline Loans and Swingline Commitments are held by Swingline Lenders who have
consented to this Second Amendment with respect to their entire respective
Swingline Loans and Swingline Commitments at such time) and (ii) all L/C
Commitments are held by L/C Lenders who have consented to this Second Amendment
with respect to their entire respective L/C Liability and L/C Commitments at
such time);

(e)    the Borrower shall have paid all fees and expenses owed to the
Administrative Agent and the Lenders accrued through and including the Effective
Date to such Administrative Agent and Lenders; and

(f)    unless waived by the Administrative Agent, the Borrower shall have paid
all reasonable fees and expenses of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced at least three Business Days prior to the Effective Date.

This Second Amendment shall be effective on the date (the “Effective Date”) on
which all of the foregoing conditions are satisfied.

6.    Acknowledgments. By executing this Second Amendment, each of the other
Station Parties (a) consents to this Second Amendment and the performance by the
Borrower and each of the other Station Parties of their obligations hereunder,
(b) acknowledges that notwithstanding the execution and delivery of this Second
Amendment, the obligations of each of the other Station Parties under the
Guarantee, the Pledge Agreement, the Security Agreement and each of the other
Credit Documents to which such Station Party is a party are not impaired or
affected and the Guarantee, the Pledge Agreement, the Security Agreement and
each such Credit Document continues in full force and effect and (c) affirms and
ratifies, to the extent it is a party thereto, the Guarantee, the Pledge
Agreement, the Security Agreement and each other Credit Document with respect to
all of the Obligations as amended hereby.

7.    Miscellaneous.

(a)    THIS SECOND AMENDMENT AND THE OTHER CREDIT DOCUMENTS AND ANY CLAIMS,
CONTROVERSIES, DISPUTES, OR CAUSES OF ACTION (WHETHER ARISING UNDER CONTRACT
LAW, TORT LAW OR OTHERWISE) BASED UPON OR RELATING TO THIS SECOND AMENDMENT OR
THE OTHER CREDIT DOCUMENTS (EXCEPT AS TO ANY OTHER CREDIT DOCUMENT, AS EXPRESSLY
SET FORTH IN SUCH OTHER CREDIT DOCUMENT), SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW PRINCIPLES THAT WOULD APPLY THE LAW OF ANOTHER JURISDICTION.

(b)    This Second Amendment may be executed in one or more duplicate
counterparts and, subject to the other terms and conditions of this Second
Amendment, when signed by all of the parties listed below shall constitute a
single binding agreement. Delivery of an executed signature page to this Second
Amendment by facsimile transmission or electronic mail shall be as effective as
delivery of a manually signed counterpart of this Second Amendment.

 

5



--------------------------------------------------------------------------------

(c)    Except as amended hereby, all of the provisions of the Credit Agreement
and the other Credit Documents shall remain in full force and effect except that
each reference to the “Credit Agreement”, or words of like import in any Credit
Document, shall mean and be a reference to the Credit Agreement as amended
hereby. This Second Amendment shall be deemed a “Credit Document” as defined in
the Credit Agreement. Sections 13.09(b), 13.09(c), 13.09(d), 13.09(e) and 13.12
of the Credit Agreement shall apply to this Second Amendment as if expressly set
forth herein.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Second Amendment to be duly
executed as of the day and year first above written, to be effective as of the
Effective Date.

 

  Borrower:   STATION CASINOS LLC   By:  

/s/ Marc J. Falcone

  Name:   Marc J. Falcone   Title:  Executive Vice President, Chief Financial
Officer and Treasurer

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

  NP BOULDER LLC   NP CENTERLINE HOLDINGS LLC   NP DURANGO LLC   NP FIESTA LLC  
NP INSPIRADA LLC   NP IP HOLDINGS LLC   NP LAKE MEAD LLC   NP MT. ROSE LLC   NP
OPCO HOLDINGS LLC   NP OPCO LLC   NP PALACE LLC   NP RED ROCK LLC   NP RENO
CONVENTION CENTER LLC   NP RANCHO LLC   NP SANTA FE LLC   NP SONOMA LAND
HOLDINGS LLC   NP STEAMBOAT LLC   NP SUNSET LLC   NP TEXAS LLC   NP TOWN CENTER
LLC   STATION GVR ACQUISITION, LLC   By:  

/s/ Marc J. Falcone

  Name:   Marc J. Falcone   Title:   Senior Vice President and Treasurer

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

  FERTITTA ENTERTAINMENT LLC   FE LANDCO MANAGEMENT LLC   By:  

/s/ Marc J. Falcone

  Name:   Marc J. Falcone   Title:   Authorized Signatory

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

  SC MADERA DEVELOPMENT, LLC   SC MADERA MANAGEMENT, LLC   SC MICHIGAN, LLC   SC
SONOMA DEVELOPMENT, LLC   SC SONOMA MANAGEMENT, LLC   By:  

/s/ Frank J. Fertitta

  Name:   Frank J. Fertitta   Title:   President

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

  RRR PALMS LLC   FIESTA PARENTCO, L.L.C.   FP HOLDINGS, L.P.   FP HOLDCO,
L.L.C.   FPIII, L.L.C.   PALMS PLACE, LLC   PPII HOLDINGS, L.L.C.   N-M VENTURES
LLC   N-M VENTURES II LLC   By:  

/s/ Marc J. Falcone

  Name:   Marc J. Falcone   Title:   Authorized Signatory

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

  RED ROCK RESORTS, INC.   By:  

/s/ Marc J. Falcone

  Name:   Marc J. Falcone   Title:  Executive Vice President, Chief Financial
Officer and Treasurer

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

  STATION HOLDCO LLC   By:  

/s/ Marc J. Falcone

  Name:   Marc J. Falcone   Title:  Executive Vice President, Chief Financial
Officer, Treasurer and Secretary

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

  DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH, as Administrative Agent and Swingline
Lender   By:  

 

  Name:  

 

  Title:  

 

  By:  

 

  Name:  

 

  Title:  

 

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

The undersigned Lender hereby consents to this Second Amendment with respect to
100% of the outstanding principal amount of the Term A Facility Loan, Revolving
Loan and Revolving Commitment, as applicable, held by such Lender on the
Effective Date for the Second Amendment:

 

 

                                             ,

as a Lender [and an L/C Lender],

  By:  

 

    Name:     Title:   If two signatures required:   By:  

 

    Name:     Title:

 

[Signature Page to Second Amendment]